DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2004/0130295) in view of Tu et al. (U.S. Patent Pub. No. 2016/0181831) and Chaung et al. (U.S. Patent Pub. No. 2006/0267553).
In regards to claim 1, Kim disclosed a charging method for adjusting charging current of a battery built in a mobile terminal, characterized in that the method comprises:
acquiring the instant input current of the mobile terminal, an instant battery voltage Vbat, and instant system load current I dev of the mobile terminal when the charging device charges the battery of the mobile terminal, the instant input current of the mobile terminal being equal to an output current Ichg of the charging device (See para 0032, current sensor 210 detects the current flowing out of the charger, 0031 has voltage/current feedback unit 110 sensing the current and voltage at the battery, current sensor unit 210 also detects the current I2 flowing into load 220);
computing an instant charging current Ibat based on instant load current and instant input current  wherein the instant charging current is a current flowing to a battery of the mobile terminal,(See para 0039, here remaining current I3 maps to an instant charging current, obtained from I1- I2, aka the input current minus the load current);
receiving an increased instant input current when the instant battery voltage Vbat is less than a charging cut-off voltage and the instant charging current I bad is less than preset current (See para 0041, which shows increasing the instant input current to a higher value when the load is consuming a higher amount than normal, see also 0014 showing that this during constant current/constant voltage charging, which requires that the battery voltage be lower than a charging cut off voltage);

Kim does not explicitly disclose acquiring an instant input voltage Vpcb of the mobile terminal, wherein the instant input voltage of the mobile terminal being lower than an output voltage of a charging device that is for charging the mobile terminal, computing an instant charging current Ibat based on an instant input power P2, instant system load power P3, and the instant battery voltage Vpcb, wherein the instant input power is defined as the multiplication of instant input current and the instant input voltage represented by a formulate of P2 = Vpcb*Ichg, and the instant system load power is defined as the multiplication of the instant battery voltage and increasing the charging current represented by a formula of P3 = Vbat*Idev, when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current is greater than or equal to the maximum charging current.
In regards to acquiring the instant input voltage of the mobile terminal, computing an instant charging current based on instant input power, these would be steps that a person of ordinary skill in the art would find obvious to take in light of Tu. Tu teaches a charging method and apparatus for a mobile charger that detects the input voltage and input current (See 0028, :the charging control chip 130 detects the input voltage and the input current IN at the power input terminal PIN-I”) , and computing an instant charging current based on the input power and the system load power and the instant input voltage (See 0028-0029 “After the equivalent 
Kim and Tu are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the at the time the invention was filed to have the system and method of Kim which determines an instant charging current to use power as a means of determining current in light of art like Tu, as power is a known electrical quantity conserved between transmission as disclosed by Tu.
In regards to increasing the charging current when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current, Chaung discloses a battery charging system which monitors both the system current and the load current and increases the charging current when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current is greater than or equal to the maximum charging current (See Chaung, 0022, explaining that when I1 is less than I1 max then charge current I2 is increased and when I1 greater than Imax, then charge current I2 is decreased, I max being the 
Kim and Chaung are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the battery charger of Kim adjust the charging current in line with the maximum charging current of the battery like in Chaung to safely charge the battery.

In regards to claim 2, Tu further discloses setting the instant input of the mobile terminal, wherein the instant input current is less than or equal to the maximum output current of the charging device (See Tu, Fig. 3, the charging process starts with a current I1, which is lower than the maximum charging current of the adapter).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature to prevent damaging the charging device from excess current.

In regards to claim 3, Kim further discloses receiving a decreased instant input current when the instant battery voltage Vbat is less than the charging cut off voltage and the instant charging current Ibat is greater than or equal to the preset current, and continuously acquiring the instant input current of the mobile terminal, the instant battery voltage Vbat and the instant system load current of the mobile terminal (See Kim, para 0041; this is implicitly disclosed for if input current is increased proportionately to load current increasing; then the input current would also decrease along with the load current decreasing; see also Fig. 3, and 0017; since this is a method to keep the current flowing to the battery constant despite a varying usage of other 
In regards to continuously acquiring the instant input voltage, this is implicit from Yang as well (See Tu, 0026 “The extracted current maintains below an over-current protection value” showing that the process of Tu and its monitoring is continuous throughout charging). Again, this would be obvious to include allowing for accurate adjustment throughout the charging process. 

In regards to claim 4, the combination further discloses continuously acquiring the instant input voltage of the mobile terminal, the instant input current of the mobile terminal the instant battery voltage, and the instant system load current of the mobile terminal when the instant battery voltage is less than the charging cut-off voltage and the instant charging current is less than the preset current and when the instant input current is equal to the maximum output current of the charging device (see Kim Fig. 3, and 0017; since this is a method to keep the current flowing to the battery constant despite a varying usage of other features of the mobile communication device, it is implicit that continuous monitoring through charging is necessary and Tu, 0026 “The extracted current maintains below an over-current protection value” showing that the process of Tu and its monitoring is continuous throughout charging).

In regards to claim 5, Kim further discloses determining that the charging device completes a charging procedure of the mobile terminal when the instant battery voltage Vbat is greater than or equal to the charging voltage (See Kim 0014-0015 “if the battery charge voltage 

In regards to claim 6, Kim discloses an apparatus comprising:
a battery (See Fig. 2, battery 230), 
a memory configured to store executable program instructions and a processor (controller 14) configured to execute the executable program instructions to perform the following operations:
acquiring the instant input current of the mobile terminal, an instant battery voltage Vbat, and instant system load current I dev of the mobile terminal when the charging device charges the battery of the mobile terminal, the instant input current of the mobile terminal being equal to an output current Ichg of the charging device (See para 0032, current sensor 210 detects the current flowing out of the charger, 0031 has voltage/current feedback unit 110 sensing the current and voltage at the battery, current sensor unit 210 also detects the current I2 flowing into load 220);
computing an instant charging current Ibat based on instant load current and instant input current  wherein the instant charging current is a current flowing to a battery of the mobile terminal,(See para 0039, here remaining current I3 maps to an instant charging current, obtained from I1- I2, aka the input current minus the load current);
receiving an increased instant input current when the instant battery voltage Vbat is less than a charging cut-off voltage and the instant charging current I bad is less than preset current (See para 0041, which shows increasing the instant input current to a higher value when the load is consuming a higher amount than normal, see also 0014 showing that this during constant 
and receiving a decreased instant input current when the instant battery voltage is less than a charging cut-off voltage and the instant charging current is less than the preset current (See again para 0041; this is implicitly disclosed, for if input current is increased proportionately to load current increasing; then the input current would also decrease along with the load current decreasing),.	
Kim does not explicitly disclose acquiring an instant input voltage Vpcb of the mobile terminal, wherein the instant input voltage of the mobile terminal being lower than an output voltage of a charging device that is for charging the mobile terminal, computing an instant charging current Ibat based on an instant input power P2, instant system load power P3, and the instant battery voltage Vpcb, wherein the instant input power is defined as the multiplication of instant input current and the instant input voltage represented by a formulate of P2 = Vpcb*Ichg, and the instant system load power is defined as the multiplication of the instant battery voltage and increasing the charging current represented by a formula of P3 = Vbat*Idev, when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current is greater than or equal to the maximum charging current.
In regards to acquiring the instant input voltage of the mobile terminal, computing an instant charging current based on instant input power, these would be steps that a person of ordinary skill in the art would find obvious to take in light of Tu. Tu teaches a charging method and apparatus for a mobile charger that detects the input voltage and input current (See 0028, :the charging control chip 130 detects the input voltage and the input current IN at the power 
Kim and Tu are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the at the time the invention was filed to have the system and method of Kim which determines an instant charging current to use power as a means of determining current in light of art like Tu, as power is a known electrical quantity conserved between transmission as disclosed by Tu.
In regards to increasing the charging current when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current, Chaung discloses a battery charging system which monitors both the system current and the load current and increases the charging current when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current is greater than or equal to the maximum charging 
Kim and Chaung are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the battery charger of Kim adjust the charging current in line with the maximum charging current of the battery like in Chaung to safely charge the battery.

In regards to claim 7, Tu further discloses setting the instant input current of the mobile terminal, wherein the instant input current is less than or equal to the maximum output current of the charging device (See Tu, Fig. 3, the charging process starts with a current I1, which is lower than the maximum charging current of the adapter).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature to prevent damaging the charging device from excess current.

In regards to claim 8, Kim further discloses receiving a decreased instant input current when the instant battery voltage Vbat is less than the charging cut off voltage and the instant charging current Ibat is greater than or equal to the preset current, and continuously acquiring the instant input current of the mobile terminal, the instant battery voltage Vbat and the instant system load current of the mobile terminal (See Kim, para 0041; this is implicitly disclosed for if input current is increased proportionately to load current increasing; then the input current would 
In regards to continuously acquiring the instant input voltage, this is implicit from Yang as well (See Tu, 0026 “The extracted current maintains below an over-current protection value” showing that the process of Tu and its monitoring is continuous throughout charging). Again, this would be obvious to include allowing for accurate adjustment throughout the charging process. 


In regards to claim 9, the combination further discloses continuously acquiring the instant input voltage of the mobile terminal, the instant input current of the mobile terminal the instant battery voltage, and the instant system load current of the mobile terminal when the instant battery voltage is less than the charging cut-off voltage and the instant charging current is less than the preset current and when the instant input current is equal to the maximum output current of the charging device (see Kim Fig. 3, and 0017; since this is a method to keep the current flowing to the battery constant despite a varying usage of other features of the mobile communication device, it is implicit that continuous monitoring through charging is necessary and Tu, 0026 “The extracted current maintains below an over-current protection value” showing that the process of Tu and its monitoring is continuous throughout charging).



In regards to claim 11, Kim discloses a mobile terminal comprising:
a battery (See Fig. 2, battery 230), 
a memory configured to store executable program instructions and a processor (controller 14) configured to execute the executable program instructions to perform the following operations:
acquiring the instant input current of the mobile terminal, an instant battery voltage Vbat, and instant system load current I dev of the mobile terminal when the charging device charges the battery of the mobile terminal, the instant input current of the mobile terminal being equal to an output current Ichg of the charging device (See para 0032, current sensor 210 detects the current flowing out of the charger, 0031 has voltage/current feedback unit 110 sensing the current and voltage at the battery, current sensor unit 210 also detects the current I2 flowing into load 220);
computing an instant charging current Ibat based on instant load current and instant input current  wherein the instant charging current is a current flowing to a battery of the mobile terminal,(See para 0039, here remaining current I3 maps to an instant charging current, obtained from I1- I2, aka the input current minus the load current);

and receiving a decreased instant input current when the instant battery voltage is less than a charging cut-off voltage and the instant charging current is less than the preset current (See again para 0041; this is implicitly disclosed, for if input current is increased proportionately to load current increasing; then the input current would also decrease along with the load current decreasing),.	
Kim does not explicitly disclose acquiring an instant input voltage Vpcb of the mobile terminal, wherein the instant input voltage of the mobile terminal being lower than an output voltage of a charging device that is for charging the mobile terminal, computing an instant charging current Ibat based on an instant input power P2, instant system load power P3, and the instant battery voltage Vpcb, wherein the instant input power is defined as the multiplication of instant input current and the instant input voltage represented by a formulate of P2 = Vpcb*Ichg, and the instant system load power is defined as the multiplication of the instant battery voltage and increasing the charging current represented by a formula of P3 = Vbat*Idev, when the instant charging current is less than a maximum charging current allowed by the battery and decreasing the instant input current when the charging current is greater than or equal to the maximum charging current.

Kim and Tu are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the at the time the invention was filed to have the system and method of Kim which determines an instant charging current to use power as a means of determining current in light of art like Tu, as power is a known electrical quantity conserved between transmission as disclosed by Tu.

Kim and Chaung are analogous art in the field of battery chargers with adjustable currents.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the battery charger of Kim adjust the charging current in line with the maximum charging current of the battery like in Chaung to safely charge the battery.

In regards to claim 12, Tu further discloses setting the instant input current of the mobile terminal, wherein the instant input current is less than or equal to the maximum output current of the charging device (See Tu, Fig. 3, the charging process starts with a current I1, which is lower than the maximum charging current of the adapter).  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include this feature to prevent damaging the charging device from excess current.


In regards to continuously acquiring the instant input voltage, this is implicit from Yang as well (See Tu, 0026 “The extracted current maintains below an over-current protection value” showing that the process of Tu and its monitoring is continuous throughout charging). Again, this would be obvious to include allowing for accurate adjustment throughout the charging process. 


In regards to claim 14, the combination further discloses continuously acquiring the instant input voltage of the mobile terminal, the instant input current of the mobile terminal the instant battery voltage, and the instant system load current of the mobile terminal when the instant battery voltage is less than the charging cut-off voltage and the instant charging current is less than the preset current and when the instant input current is equal to the maximum output current of the charging device (see Kim Fig. 3, and 0017; since this is a method to keep the 

In regards to claim 15 Kim further discloses determining that the charging device completes a charging procedure of the mobile terminal when the instant battery voltage Vbat is greater than or equal to the charging voltage (See Kim 0014-0015 “if the battery charge voltage is greater than the pre-set reference voltage… it is determined that the battery charging has been completed”.)

In regards to claim 16, Tu further discloses increasing instant current when the instant input current of the mobile terminal is less than a maximum output current of the charging device (See Tu, 0036, the increase of current is until the adapter reaches the rated current value, which is the maximum current the adapter can handle before overloading).  It would have been obvious to include this feature to prevent damaging the charging device from overcurrent.

In regards to claim 20, Tu further discloses receiving an increased instant current when the instant input current of the mobile terminal is less than a maximum output current of the charging device (See Tu, 0036, the increase of current is until the adapter reaches the rated current value, which is the maximum current the adapter can handle before overloading).  It would have been obvious to include this feature to prevent damaging the charging device from overcurrent.
Response to Arguments
Applicant's arguments filed 05/26/2020 have been fully considered but they are not persuasive.
First Applicant has argued that the 103 is improper because “there is no need for Kim to use power as a means of determining the current I3 to the battery”.  However, whether an invention “needs” a modification is not the test for whether or not there is a 103 obvious rejection, but rather if a person of ordinary skill in the art would find the modification obvious in light of the art at the time of filing.
Second, Applicant has argued that Tu is silent on the computation of input power.  However, the claims as written do not require the computation of input power; as written, the claims require on the calculation of an instant charging current, that calculation based on an input power, defined as the product of the input voltage and input current, which is the inherent definition of input power, P = IV, that a person of ordinary skill in the art would be aware of at the time of filing. 
Tu is relied upon to show that monitoring the components for input power are known in the art, and calculating an instant charging current based on those values; therefore, under a broadest reasonable interpretation, Examiner finds that Tu discloses calculation of an instant charging current based upon an input power, 
Third, Applicant has argued that Tu does not disclose the euqations recited in the claims. However, this is not what the rejection has alleged; instead, the rejection states that the equations would be obvious in light of Kim and Tu, as they are just the algebraic reshuffling of the equation of Kim in light of known inherent relationships between voltage, current and power.  To begin, the power is inherently defined as the product of the voltage and current, or P = I*V. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
11/18/2020

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2021